DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0134629   10/16/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 04/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 04/09/2021. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Tokiwa (U.S 7,590,006 B2), HAN et al (U.S 2011/0051514 A1 hereinafte “Han”), Lim (U.S 9,032,108 B2), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device comprising: a plurality of memory cells grouped into a plurality of planes; page buffer groups corresponding to respective ones of the plurality of planes, the page buffer groups including a plurality of page buffer circuits, each of the plurality of page buffer circuits including cache latches which are configured to receive data to be stored in memory cells in the plurality of planes; and control logic configured to control the page buffer groups to simultaneously initialize cache latches corresponding to at least two planes, among the cache latches, in response to a multi-plane program command, wherein the multi-plane program command instructs a multi-plane program operation of simultaneously storing data in plural planes among the plurality of planes.
Per claim 14, there is no teaching, suggestion, or motivation for combination in the prior art to a method for operating a memory device including a plurality of planes, the method comprising: 5receiving, from an external controller, a multi-plane program command instructing a multi-plane program operation and including a plurality of sub-commands, wherein the multi-plane program operation includes simultaneously performing program operations corresponding to respective ones of the plurality of planes; and 10simultaneously initializing, based on the plurality of sub-commands, a plurality of cache latches corresponding to the plurality of planes, wherein the plurality of cache latches are configured to receive data to be stored in each of the plurality of planes.
	Per claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device comprising: a plurality of planes including memory cells; page buffer groups corresponding to respective ones of the plurality 56of planes, each of the page buffer groups being configured to receive data to be stored in the memory cells; and control logic configured to receive a multi-plane program command for simultaneously performing program operations on the plurality of planes, 5and control the page buffer groups to simultaneously initialize all latches included in the page buffer groups while receiving data to be stored in one plane among the plurality of planes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825